Citation Nr: 0908068	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran has verified service from February 9, 1970 to 
March 21, 1971 and May 1983 to May 1999, and additional 
unverified service. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio, which granted service connection and assigned a 
noncompensable initial disability rating for bilateral 
hearing loss, effective December 31, 2003. 

The Veteran was scheduled for a Board hearing at the RO in 
Montgomery, Alabama on April 2, 2008.  However, the Veteran 
did not report to the hearing, and has not provided an 
explanation for his absence.  As such, the Veteran's request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 
(2008). 


FINDING OF FACT

Since December 31, 2003, the effective date of service 
connection, the Veteran's service-connected bilateral hearing 
loss is manifested by no more than auditory acuity level II 
in both the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met since December 31, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85, 4.86 
Diagnostic Code (DC) 6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim for a compensable rating for bilateral 
hearing loss arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in March 2004 and November 2006.  The Veteran's 
service treatment records and all identified and authorized 
post-service treatment records available and relevant to the 
issues on appeal have been requested or obtained.  Based upon 
the above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2008).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

Results of VA audiological evaluation dated in March 2004 
revealed pure tone thresholds, in decibels of 10, 10, 30, 35, 
60 for the right ear and 15, 15, 35, 65, 70 for the left ear, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The averages were 34 in the right ear and 46 
in the left ear.  Speech recognition ability was 92 percent 
in the right ear and 88 percent in the left ear. 

Results of VA audiological evaluation dated in November 2006 
revealed pure tone thresholds, in decibels of 10, 10, 25, 35, 
65 for the right ear and 15, 10, 30, 55, 60 for the left ear, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The averages were 34 in the right ear and 39 
in the left ear.  Speech recognition ability was 88 percent, 
bilaterally. 

As to the March 2004 results, for the right ear, the average 
pure tone threshold of 34 decibels, along with a speech 
discrimination rate in the 92 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, the average pure tone threshold of 
46 decibels, along with a speech discrimination rate in the 
88 percentile warrants a designation of Roman Numeral II 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and 
the left ear is Roman Numeral II, the appropriate rating is 
0 percent under Diagnostic Code 6100.  

As to the November 2006 results, for the right ear, the 
average pure tone threshold of 34 decibels, along with a 
speech discrimination rate in the 88 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  For the left ear, the average pure tone threshold of 
39 decibels, along with a speech discrimination rate in the 
88 percentile warrants a designation of Roman Numeral II 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral II, 
and the left ear is Roman Numeral II, the appropriate rating 
is 0 percent under Diagnostic Code 6100.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the March 2004 and 
November 2006 audiometric test results, as compared to the 
rating criteria, a compensable rating may not be granted. 

As the preponderance of the evidence is against the claim for 
a higher rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the Veteran that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the Veteran may assert 
that his service-connected disability has interfered with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable initial disability rating for service-connected 
bilateral hearing loss is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


